DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
The drawings are objected to because:
Figures 1 and 2 are objected to under 37 CFR 1.84 for appearing to contain text to describe elements of the invention. Applicant is reminded that elements of an invention should be represented by a “reference numeral”, with that “reference numeral” further explained in the text of the specification. See U.S. Patent No. 7,395,922 (Sinha) as an example of how drawings and the specification of a patent application are typically formatted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0001] states “Field of the Invention”. However, it is not clear as to whether this is meant to be a title of a section of the specification or a sentence which forms part of the “BACKGORUND OF THE INVENTION” section.  
Paragraph [0007] states “Statement of the Problem and Purpose of the Invention”. However, it is not clear as to whether this is meant to be a title of a section of the specification or a sentence which forms part of the “BRIEF SUMMARY OF THE INVENTION” section.  
Paragraph [0019] states “Prior Art”. However, it is not clear as to whether this is meant to be a title of a section of the specification or a sentence which forms part of the “DETAILED DESCRIPTION OF THE INVENTION” section.  
Appropriate correction is required.



Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Each of claims 1-8 appear to have page numbering in the form of paragraph numbering. For purposes of examination, the examiner is assuming that each of these paragraph numbers is meant to represent an individual claims, and thus it is assumed that there are eight claims. However, applicant is reminded that claim numbering should simply be sequential, beginning with the number “1”, “2”, “3”, “4”, etc. Therefore, it is assumed that each of paragraph numbers [0001]-[0008] is meant represent claims “1, 2, 3… 8”, and will be treated as such for purposes of examination throughout this office action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner notes that the claims appear to be replete with 112 issues, but the examiner will do their best to point out at least the most notable issues with the claims.
Each of Claims 1-8, it is indefinite and unclear as to whether the applicant is actually claiming a “product” or a “method”? Applicant is reminded that each individual claim must clearly be either one of a “product” or a “method” claim.  For an example of a “product” claim, see claims 1-15 of U.S. Patent 
A “method” claim only protects the exact method as recited within the claim. I.e., a “method” claim would not stop a competitor from just selling the “product” that constitutes the invention as the “method” claim only protects the method steps as described in the “method” claim itself. Also, if you receive a patent on a “method” claim, the patent could only be used to enforce the actual method steps as recited in the “method” claim, which can mean that you would have to visually see someone performing the method steps in order to try and even enforce the method itself. 
A “product” claim protects against a competitor from selling the physical elements which make up “product” as recited in the claims. Typically, the “use” of the product is not really important in a ”product” claim because as long as you protect the actual physical structure of the invention attempting to be patented, it still stops a competitor from selling the physical combination of elements as recited in your “product” claim.  
Each of claims 1-8 appear to lack the use of a “transition phrase”. A “transition phrase” sets forth the metes and bounds of each of the claims. The two most common transition phrases are “comprising” and “consisting of”. The most common transition phrase that you will see in claims is “comprising”. The term, “comprising” has the same meaning as “including, but not limited to”, which 
Claim 1 recites the limitation "The use of a foam block" in Line 1. There is insufficient antecedent basis for this limitation in the claim. The term “antecedent basis” means that anytime a claim limitation is first introduced, it should be preceded by one of “a” or “an” or nothing, with each subsequent use of that term preceded by one of “the” or “said”. This is to make it clear that the same claim element or limitation is being reference throughout the claims. In this instance, as line 1 is the first time that the “use of a foam block” is referenced, the phrase "The use of a foam block" should be replaced with "A 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in view of the 112 rejections above, Claim(s) 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,199,057 (Gruaz).
Regarding Claims 1, 2, 5 and 6, Gruaz teaches: Claim 1 - The use of a foam block (1 – made from polystyrene as described in Column 2, Lines 5-10) with multiple holes (3) for the purpose of/capable of containing and stabilizing one or more cartridge cases (4) while handling during and between the stages of the reloading process for small arms ammunition, (Figures 1-5); Claim 2 - The use of individual foam pieces (1 and 2 – made from polystyrene as described in Column 2, Lines 5-10) for the purpose of/capable of containing and stabilizing one or more cartridge cases (4) while handling during and between the stages of the reloading process for small arms ammunition, (Figures 1-5); Claim 5 - The manufacture or sale of a foam block (1 and 2 – made from polystyrene as described in Column 2, Lines 5-10) with multiple holes (3) for the purpose of/capable of containing and stabilizing one or more cartridge cases (4) while handling during and between the stages of the reloading process for small arms ammunition, (Figures 1-5); Claim 6 - The manufacture or sale of individual foam pieces (1 and 2 – made from polystyrene as described in Column 2, Lines 5-10) for the purpose of/capable of containing and stabilizing one or more cartridge cases (4) while handling during and between the stages of the reloading process for small arms ammunition, (Figures 1-5).

    PNG
    media_image1.png
    210
    447
    media_image1.png
    Greyscale

As best understood in view of the 112 rejections above, Claim(s) 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,244,058 (Hulterstrum).
Regarding Claims 3, 4, 7 and 8, Hulterstrum teaches: Claim 3 - The use of shock absorbing material other than foam, including soft cloth material, wire or synthetic filaments, (tray/loading block (10) is made from a thermoplastic material as described in Column 2, Lines 27-40, thermoplastic being well known to be made from synthetic filaments) for the purpose of being capable of containing and stabilizing one or more cartridge cases (described in Column 1, Lines 10-15 as the tray (10) being used to hold cartridges) while handling during and between the stages of the reloading process for small arms ammunition, (Figures 1-4); Claim 4 - The use of metal, wood, rubber, or other synthetic material (tray/loading block (10) is made from a thermoplastic material as described in Column 2, Lines 27-40, thermoplastic being well known to be made from synthetic filaments) for a purpose of imparting a shock absorption property or feature to a reloading tray (10) that is manufactured for commercial sale and is intended for/capable of use as a reloading tool for small arms ammunition (described in Column 1, Lines 10-15 as the tray (10) being used to hold cartridges), (Figures 1-4); Claim 7 – The manufacture or sale of shock absorbing material other than foam, including soft cloth material, wire or synthetic filaments, (tray/loading block (10) is made from a thermoplastic material as described in Column 2, Lines 27-40, thermoplastic being well known to be made from synthetic filaments) for the purpose of/capable of containing and stabilizing one or more cartridge cases (described in Column 1, Lines 10-15 as the tray (10) being used to hold cartridges) while handling during and between the stages of the reloading process for small arms ammunition, (Figures 1-4); Claim 8 - The manufacture or sale of metal, wood, rubber, or other synthetic material (tray/loading block (10) is made from a thermoplastic material as described in Column 2, Lines 27-40, thermoplastic being well known to be made from synthetic filaments) for a purpose of/capable of imparting a shock absorption property or feature to a reloading tray (10) that is manufactured for commercial sale and is intended for use as a reloading tool for small arms ammunition (described in Column 1, Lines 10-15 as the tray (10) being used to hold cartridges), (Figures 1-4).

    PNG
    media_image2.png
    382
    495
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649